Title: From George Washington to Benjamin Lincoln, 16 August 1782
From: Washington, George
To: Lincoln, Benjamin


                  Dear Sir
                     
                     Head Quarters Newburgh Augst 16. 1782
                  
                  By the Act of Congress of the 1st of August (which was forwarded from the War Office in your absence) for arranging the Adjutant General’s Department, it should seem to have been understood by that Honble Body, that there is now in existence an Establishment, which should continue in force, until the first day of Janry next—but by adverting to the Resolutions of the 25th of Septr 1780. and of the 10. of Janry 1782 it will appear, that this is not the case, that the Orderly Department which was connected with the Inspectors has been deranged by the last mentioned Resolve, and that there is at present no such Officer known in our Army as a Major of Brigade; I take the first occasion to mention these circumstances, that a representation thereof may be made to Congress, in order that such measures may be taken to remedy the evils which will result from the present loose & unsettled state of the Orderly Department (the whole duty of which is now done by courtesy) as they shall deem proper.
                  I shall have no objection to the exchange of the foreign Officers you mention in your favor of the 10th Inst. provided it does not contravene the spirit of the Resolution of Congress which directs Exchanges to be made according to priority of capture.  Nor for my own part, shall I make any difficulty in acceding to a late proposal of Sir Guy Carleton for considering Chaplains, Surgeons & Hospital Officers in future as not proper Subjects to be retained as prisoners of War unless any of them should hold Commissions in the Line—indeed, I do not see that any very ill consequences would ensue from liberating those already in our possession.  I submit therefore this matter to your discretion, and have the honor to be with great regard & esteem Dr Sr
                  
               